Citation Nr: 1105225	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active service from October 1987 to 
September 1991.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a September 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that in pertinent part determined that no new and 
material evidence had been submitted for service connection for a 
right ear hearing loss disability.  

In October 2009 and April 2010, the Board remanded the case for 
development.

Since the issuance of the most recent supplemental statement of 
the case in December 2009, the Veteran has submitted new evidence 
along with a waiver of his right to initial RO consideration.  
Thus, a remand will not be necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  By rating decision of November 2004, the RO determined that 
new and material evidence sufficient to reopen a claim for 
service connection for a right ear hearing loss disability had 
not been submitted and properly notified the Veteran of that 
decision.  

2.  The Veteran did not appeal the November 2004 decision and it 
became final.

3.  Evidence received since the final November 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, when considered with the 
old evidence, trigger VA's duty to provide a medical opinion.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which determined that new 
and material evidence sufficient to reopen a claim for service 
connection for a right ear hearing loss disability was not 
submitted, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has not been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for a right ear hearing loss disability and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified that VA must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA must look at the bases for the 
denial in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
In this case, VA's notice letter sent to the claimant in October 
2009 includes the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, adequate notice has been provided, as VA has 
informed the claimant of the evidence needed to reopen the claim 
and to establish service connection that were found insufficient 
in the previous denial.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision.  Thus, a timing error has occurred.  Timing 
errors may be cured by issuance of a fully compliant notice, 
followed by re-adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to initial adjudication, this timing problem can 
be cured by the Board remanding for the issuance of notice 
followed by re-adjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by re-adjudication of the claim, such as a statement of 
the case (SOC) or supplemental statement of the case (SSOC), 
cures a timing defect).  

Although the notice letter was not sent before the initial 
decision, this timing error is not unfairly prejudicial to the 
claimant because the actions taken by VA have cured the timing 
error.  The claimant has been afforded opportunity to participate 
in his claim and has been allowed time to respond.  VA has re-
adjudicated the case by way of a supplemental statement of the 
case issued in December 2009, after a new notice letter was 
provided.  For these reasons, it is not unfairly prejudicial to 
the claimant for the Board to adjudicate the claim. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private clinical reports relevant to the hearing loss disability 
claim. Two hearings were provided; the recent hearing was before 
the undersigned Veterans Law Judge.  The claimant was afforded a 
VA audiometry evaluation in June 2007.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

In pertinent part of a February 1993-issued rating decision, the 
RO denied service connection for a right ear hearing loss 
disability.  The Veteran and his representative were notified of 
the decision and of their appeal rights, but did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002).  Since then, in a November 2004-issued rating 
decision, the RO determined that because no new and material 
evidence had been submitted, an application to reopen the claim 
must be denied.  VA notified the Veteran and his representative 
of the November 2004 RO decision, but they did not appeal.  Thus, 
the November 2004 rating decision has become the last final 
decision on the matter.  Id. 

When a service connection claim has been denied, "the claim may 
not thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2010).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can neither be cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  This version of 38 C.F.R. § 3.156(a) applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The application to reopen the claim was 
received at the RO after August 29, 2001.  Therefore, this 
version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  Also of 
relevance is the recent holding of Shade v. Shinseki, 24 Vet. 
App. 110 (2010), wherein the Court stressed that new and material 
evidence is found where the new evidence would raise a reasonable 
possibility of substantiating the claim if, when considered with 
the old evidence, it would at least trigger the Secretary's duty 
to assist by providing a medical opinion.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The relevant evidence of record at the time of the November 2004 
RO rating decision (the last final decision on the matter) 
consists of service treatment records (STRs), some VA, private, 
and other government agency examinations and audiometry reports, 
and the Veteran's claims, as discussed below.

The STRs reflected normal right hear hearing at entry and exit 
from active military service.  The private and VA audiograms and 
a November 27, 1991-dated government agency audiogram all showed 
normal right ear hearing.  The Veteran claimed a hearing loss 
disability that caused problems hearing conversations.  More 
specifically, in June 2004, he claimed a right ear high frequency 
hearing loss.

In November 2004, the RO denied an application to reopen the 
right ear hearing loss disability claim.  The RO based that 
denial on the absence of evidence of a right ear hearing loss 
disability.  The Board will review the evidence submitted since 
the RO decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative nor 
redundant, whether it raises a reasonable possibility of 
substantiating the claim, or, whether the new evidence would 
raise a reasonable possibility of substantiating the claim if, 
when considered with the old evidence, it would at least trigger 
the Secretary's duty to assist by providing a medical opinion.  

The evidence submitted since the November 2004-issued RO decision 
includes more recent VA and private audiograms and the Veteran's 
testimony.  The audiograms continue to show normal right ear 
hearing.  None of these, including the recent, May 2010, private 
audiogram, shows a right ear hearing loss disability.  This new 
evidence of normal right ear hearing is merely cumulative of the 
old evidence of normal right ear hearing.  The new evidence does 
not raise a reasonable possibility of substantiating the right 
ear hearing loss disability claim nor does it trigger the 
Secretary's [that is, VA's] duty to assist by providing a medical 
opinion.  In fact, the examinations, to include the normal VA 
examinations conducted in December 2004 and June 2007, and the 
normal June 2008 and May 2010 private evaluations, constitute 
evidence that is adverse to the Veteran's claim.  Suh adverse 
evidence cannot be used to reopen a previously denied claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992). Thus, none of 
these more recent audiometry reports is new and material 
evidence.  

In April 2009, the Veteran testified that he was not certain 
whether he had a right ear hearing loss disability.  Assuming the 
Veteran's credibility for the limited purpose of reopening the 
claim, as required by Justus, supra, the testimony does not rise 
to the standard of "new and material" evidence because it does 
not raise a reasonable possibility of substantiating the right 
ear hearing loss disability claim nor does it trigger VA's duty 
to provide a medical opinion.  

In June 2010, the Veteran testified before the undersigned that 
his most recent audiogram, performed by his employer, shows a 
hearing loss disability in both ears.  This evidence is 
cumulative of earlier considered evidence because the Veteran had 
earlier claimed that he had hearing loss in both ears.  Also, as 
the earlier decisions have noted, the medical evidence continues 
to show normal hearing in the right ear.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Because no new and material evidence to reopen the claim has been 
submitted, the application to reopen the service connection claim 
must be denied.  


ORDER

New and material evidence not having been submitted, application 
to reopen a claim for service connection for a right ear hearing 
loss disability is denied.



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


